78 So. 3d 724 (2012)
Trudy R. MAERZ and Eric S. Avery, Etc., Appellant,
v.
DAIMLER CHRYSLER FINANCIAL TRUST, et al., Appellee.
No. 5D10-3356.
District Court of Appeal of Florida, Fifth District.
February 3, 2012.
Fanny Nater, and Alan J. Landerman, of Alvarez, Sambol & Winthrop, P.A, Orlando, for Appellant.
Eric W. Neilsen, Michael Buckley and Lauren S. Curtis, of Buckley, Zinober, & Curtis, P.A., St. Petersburg, for Appellee.
PER CURIAM.
We affirm the Order under review, see Rosado v. DaimlerChrysler Fin. Servs. Trust, 1 So. 3d 1200 (Fla. 2d DCA 2009), review granted, No. SC09-390 (Fla. Nov. 9, 2011), and certify the following question as a matter of great public importance:
DOES THE GRAVES AMENDMENT, 49
U.S.C. § 30106, PREEMPT SECTION 324.021(9)(b)1., FLORIDA STATUTES?
AFFIRMED; QUESTION CERTIFIED.
SAWAYA and MONACO, JJ., concur.
GRIFFIN, J., concurs in part and dissents in part, with opinion.
GRIFFIN, J., concurring in part, dissenting in part.
For what it is worth, I agree with Judge Altenbernd's dissent on the preemption issue in the Rosado case.